Citation Nr: 1114207	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  07-20 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a right foot injury.

2.  Entitlement to service connection for right epicondylitis.


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for the claimed disabilities.  The matter has since been transferred to the RO in Chicago, Illinois.

The Board notes that the Veteran had also perfected appeals for the issues of service connection for porokeratosis, scalp folliculitis, low back pain, and residuals of basal cell carcinoma.  However, service connection for these conditions was granted in rating decisions dated July 2009 and November 2009.  This represents a full grant of the benefits previously sought on appeal.  Therefore, there is no longer a case or controversy for the Board's appellate consideration with respect to those issues and they will not be discussed further.

In his October 2007 VA Form 9, the Veteran had also indicated that he wished to testify at a Board hearing at his local VA office.  However, the record indicates that the Veteran cancelled his hearing request in March 2011.  Therefore, his request for a hearing has been withdrawn and the Board will proceed.

The issue of entitlement to service connection for a right foot injury is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The competent evidence of record does not reflect a current right elbow disability.


CONCLUSION OF LAW

Right epicondylitis was not incurred in or aggravated by active service, and arthritis may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in July 2005 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the Veteran's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to the claimed condition.

The Veteran's service treatment records, private treatment records, VA authorized examination reports, and lay statements have been associated with the claims file.  The Board specifically notes that the Veteran was afforded VA examinations with respect to his disability.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and, to the extent possible, provide opinions as to the etiology of the Veteran's claimed disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim.  The Veteran has not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.


B.  Law and Analysis

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service treatment records are negative for any complaints, treatment, or diagnoses of an elbow injury prior to December 2003.  The Veteran underwent numerous examinations during that period.  No relevant abnormalities were noted.  However, the Veteran was seen for right elbow pain in December 2003, and was diagnosed with epicondylitis.  During a follow-up visit in January 2004, he stated that his condition had improved, but that he still experienced some low grade pain.  In March 2004, he reported additional improvement.  On examination, he had full range of motion and there was no tenderness.  By May 2004, his condition had fully resolved.  

In April 2005, prior to discharge, the Veteran reported several disabilities, but an elbow condition was not among them.

The Veteran was afforded a VA examination in July 2005.  He reported having right elbow pain about 2 years earlier.  He had experienced no pain in the last 6 to 8 months.  On examination, the Veteran had normal range of motion, with 145 degrees of flexion, 80 degrees of pronation, and 85 degrees of supination.  There was minimal pain at the extremes of flexion and extension.  The examiner diagnosed a normal right elbow with recent history of lateral epicondylitis.

In an October 2007 statement, the Veteran stated that he believed his right elbow injury was brought on by moving crew baggage during his last assignment.  Though he successfully completed physical therapy, he was told by his therapist that "once you have this problem the chance of it returning is high."  He concluded by stating that if this condition returned, he wanted to make sure that the initial cause was properly identified.

The Veteran underwent an additional VA examination in March 2009.  He reported being diagnosed with epicondylitis in late 2003.  He underwent physical therapy with good success.  He received two steroid injections and had no problems since then.  He had no current pain or swelling and was able to completely move his elbow without discomfort.  He took no medications and stated that the condition "doesn't bother me."  On examination, the Veteran had full range of motion, with 140 degrees of flexion and 0 degrees of extension.  There was no additional impairment following repetitive testing.  There was no swelling, erythema, or inflammation.  Supination and pronation were full and bilaterally symmetric.  X-rays revealed a small posterior olecranon spur.  The elbow was otherwise intact.  The examiner stated that the Veteran currently had a completely normal examination and noted that he himself had denied having any issues since his initial treatment.  The examiner also noted that his treatment, which occurred during service, was appropriate and had good results, and was therefore at least as likely as not related to service.

Based on the evidence of record, the Board finds that service connection for right epicondylitis is not warranted.  Although the Veteran was treated in service for the condition, the overall weight of the evidence is against a finding that the Veteran currently has epicondylitis or another right elbow disability.  Both VA examination of record reflect normal findings with respect to the Veteran's right elbow.  The March 2009 examiner stated that the Veteran was treated in service, and therefore it was at least as likely as not related to service.  However, as no current disability was diagnosed, the opinion is moot.

The Court has consistently held that, under the law cited above, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit (Federal Circuit), which has stated, "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).
	
The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board has considered the Veteran's own statements made in support of his claim.  The Federal Circuit held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Federal Circuit held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Federal Circuit set forth a two-step analysis to evaluate the competency of lay evidence.  The Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury-to determine whether to grant service connection.  See Robinson v. Shinseki,  312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  The Board observes that this Federal Circuit decision is nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) (a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains").  The Board believes that if Bethea applies to Court decisions, it surely applies to those of a superior tribunal, the Federal Circuit.

However, the Veteran denied having any symptoms after his initial diagnosis and treatment in service.  In his October 2007 statement, he stated that he "wanted to make sure that the initial cause was properly identified if this condition returned" (emphasis added).  These statements support the conclusion that no current disability exists with respect to the Veteran's right elbow.

To the extent that the Veteran has offered his own diagnosis and opinion on etiology, he has not demonstrated the medical knowledge required to diagnose epicondylitis or establish an etiological nexus between a claimed elbow disability and his service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Therefore, although the statements of the Veteran offered in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a diagnosis or medical nexus between this claimed disorder and the Veteran's period of service.

In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  As the overall weight of the evidence is against a finding that the Veteran has a current right elbow condition, service connection for right epicondylitis is denied.


ORDER

Service connection for right epicondylitis is denied.



REMAND

With respect to the Veteran's claim for service connection for a right foot injury, the Board finds that additional development is necessary.

Service treatment records reflect that the Veteran sustained an inversion injury to the right ankle in February 1986.  The treating physician described the injury as a first degree strain, and the Veteran was treated with an ice pack, elevation, and crutches.  Over the next several days, he reported improvement in his condition.

The Veteran was afforded VA examinations in July 2005 and March 2009.  Both examinations revealed normal findings with respect to the Veteran's right foot.  However, private treatment records show the Veteran underwent a motor nerve conduction velocity study in March 2006.  The treating physician indicated that the Veteran had "absent peroneal response" that was "due to injuries to both feet."    Therefore, despite the normal VA examination findings, the Veteran has demonstrated a current disability.  See McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board finding that veteran had disability "at some point during the processing of his claim," satisfied service connection requirement for manifestation of current disability).

Moreover, the March 2009 VA examiner reviewed the 2006 nerve conduction study, but stated that she could not state without resorting to speculation whether the peroneal nerve dysfunction noted at that time was related to a history of recurrent right ankle sprains.  The Court recently held that, in general, it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Id at 390.

Here, the examiner did not explain the basis for the speculative opinion, nor is the basis otherwise apparent based on a review of the examination report and other evidence of record.  In accordance with the Court's ruling, the Board must therefore remand the case for a supplemental opinion.  On remand, the examiner should specify whether she lacks the expertise to render such an opinion, whether additional testing or information is needed, whether the opinion is beyond the scope of current medical knowledge, or whether there is another reason why she must resort to speculation.

If the examiner states that she lacks the necessary expertise, or states that additional information or testing is needed, the RO/AMC should, to the extent possible, undertake additional development in order to address the deficiencies identified by the examiner.

Accordingly, the case is REMANDED for the following action:

1.  The claims file, including a copy of this remand, should be forwarded to the VA examiner who conducted the March 2009 VA examination for a supplemental opinion.  The examiner should address the following questions:

(a) Whether the opinion that it cannot be determined without resorting to speculation whether the Veteran's absent peroneal response is etiologically related to right foot injuries in service is due to the examiner's lack of expertise to render such an opinion, the need for additional testing or information, the limitations of current medical knowledge, or another reason.

2.  If the examiner states that she lacks the expertise to render the requested diagnosis and opinion, or states that additional information or testing is necessary, the RO/AMC, to the extent possible, should undertake additional development in order to address the identified deficiency.  This development may include, but is not limited to, an additional VA examination or obtaining additional information from the Veteran.

3.  If the March 2009 examiner is not available, then the Veteran should be afforded a new VA examination to determine the nature and etiology of any current right foot disabilities.

The examiner should also include an opinion as to whether it is at least as likely as not that the Veteran's absent peroneal response, recorded in March 2006, is attributable to right foot injuries sustained in service.

The examiner should review the claims file and provide a rationale as to any opinions expressed.  If an opinion cannot be offered without resort to speculation, the examiner should state this, and provide a rationale as to why the opinion is speculative.

4.  Following completion of the foregoing, the RO/AMC must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the RO/AMC should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2009).

5.  After the requested development has been completed, the RO/AMC should readjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


